MEMORANDUM **
Fidelia Estrada Cuevas and Ignacio Morales Ortiz, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order affirming without opinion an immigration judge’s (IJ) decision denying their application for cancellation of removal. Petitioners’ contention that they met the “good moral character” and continuous physical presence requirements for cancellation of removal is unavailing because the IJ’s decision was based solely on a finding that they had not demonstrated the requisite degree of hardship. See Romero-Torres v. Ashcroft, 327 F.3d 887, 889 (9th Cir.2003) (listing statutory requirements for relief). We lack jurisdiction to review that discretionary determination. See id. at 891-92.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.